Mb. Justice Wole
delivered the opinion of the court.
The appellant was charged in the District Court of San Juan with assault with intent to murder. The case was tried on the 4th of December, 1905, and a jury found him guilty of the crime as charged. The court set the 7th of December as the day for sentence. At the time when the court was about to pronounce sentence the accused made a verbal motion asking that the pronouncement of sentence be delayed and another day be set to hear a motion for a new trial based upon the fact that the defendant was not represented in the trial bj/a lawyer, for the reasons, as it was alleged, which neither the defendant nor the lawyer making the motion could control. The court overruled the motion and sentenced the prisoner to seven years in the penitentiary at hard labor, and as there is nothing in the record to show that at the time of the trial the defendant made any application to be represented by counnsel, the action of the court dismissing the motion did not constitute error.
There is neither a statement of facts nor a bill of exceptions in the record.
After a careful examination of the pleadings and proceedings in the court below, we are of the opinion that there was no fundamental error committed therein, and the judgment of the District Court of San Juan must be affirmed

Affirmed.

*429Chief Justice Quiñones, and Justices Hernández, Figueras and MacLeary concurred.